Withey, J., dissenting: I respectfully dissent from the prevailing opinion in this case for the reason that I do not believe that the opinion gives proper effect to the mutual will of petitioner and her deceased husband. The mutual will did not act to vest title to the real or personal property of the testators in anyone, nor did said will, in my view, vest any interest in such property in the devisees named therein. Such devisees’ rights under the will related only to the disposition of the property by petitioner at her death. The opinion of the majority is unconvincing that during her lifetime she did not possess full and complete title to all of such property even to the extent of disposing of the same in its entirety. Under such a situation I cannot agree that petitioner’s interest in the property here at issue was terminable or that the devisees named in the will possessed any interest therein within the meaning of section 812, Internal Revenue Code.